Citation Nr: 1000020	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-06 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss disability. 

2.  Entitlement to service connection for arthralgia of the 
shoulders.

3.  Entitlement to service connection for arthralgia of the 
ankles.

4.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to June 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
left ear hearing loss disability, arthralgia of the ankles 
and shoulders, and a stomach disorder.  Service connection 
for a disability claimed as arthralgia of the left and right 
knees was also denied.

In an August 2008 rating decision, the RO granted service 
connection for chondromalacia, left and right knees  
Therefore, these issues are no longer on appeal.  The only 
issues remaining for appellate review are as listed on the 
title page.  

The Veteran submitted additional evidence, without a waiver 
of initial RO review and consideration, following the most 
recent supplemental statement of the case issued in August 
2008.  This evidence contains information relevant only to 
the claim for arthralgia of the ankles.  Accordingly, the 
Board may not consider the new evidence in the first instance 
in conjunction with this particular issue.  The remaining 
issues on appeal may be considered.  See 38 C.F.R. § 20.1304 
(2009).  For expediency, the Board has amended the claim for 
service connection for arthralgia of the ankles and the 
shoulders, into two separate issues as noted on the title 
page.

The issues of entitlement to service connection for a stomach 
disorder and a bilateral ankle disorder claimed as arthralgia 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran does not have a left ear hearing loss 
disability for VA compensation purposes.

2.  The Veteran does not currently have a bilateral shoulder 
disability.


CONCLUSION OF LAW

1.  The criteria for service connection for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002), 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

2.  The criteria for service connection for arthralgia of the 
shoulders and ankles have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002), 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA initially provided the Veteran with VCAA notice regarding 
service connection in correspondence sent in June 2004, prior 
to the initial adjudication of his claim.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his service 
connection claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  The 
Veteran was not provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  However, such 
notice is moot in this case, as the issues addressed in this 
decision are denied.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).



Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records and VA and private medical 
treatment records.  The Veteran was also afforded VA 
examinations in connection with his claims.

Analysis

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can also be established for a chronic 
disease, including arthritis and sensorineural hearing loss 
as a disease of the central nervous system, first shown to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2009).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Court has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
160 (1993).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

An examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without hearing aids.  38 C.F.R. § 4.16(a) (2009).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss, left ear

Service treatment record show that upon audiological 
evaluation in June 1997, pure tone thresholds in the left 
ear, in decibels, were: 0, 0, 0, 0, 5 at 500 1000 2000 3000 
4000 Hertz (Hz), respectively.  

On audiological evaluation in August 2000, pure tone 
thresholds in the left ear, in decibels, were: 0, 5, 0, 10, 
15 at 500 1000 2000 3000 4000 Hz, respectively.  

On audiological evaluation in April 2002, pure tone 
thresholds in the left ear, in decibels, were: 15, 0, 0, 5, 0 
at 500 1000 2000 3000 4000 Hz, respectively.  

On audiological evaluation in December 2002, pure tone 
thresholds in the left ear, in decibels, were: 15, 5, 5, 10, 
10 at 500 1000 2000 3000 4000 Hz, respectively.  

On audiological evaluation in August 2003, pure tone 
thresholds in the left ear, in decibels, were: 10, 0, 5, 10, 
5 at 500 1000 2000 3000 4000 Hz, respectively.  

At the April 2004 service separation examination, normal 
findings were noted for the Veteran's left ear.  He did not 
report having any hearing problem.  Testing revealed pure 
tone thresholds in the left ear, in decibels, were: 5, 5, 5, 
15, 15 at 500 1000 2000 3000 4000 Hz, respectively.  

After reviewing the evidence, it is clear that the Veteran 
had normal hearing in service as the auditory thresholds were 
less than 20 decibels in all the frequencies of 500 through 
4000 Hz.  See Hensley, 5 Vet. App. at 160.  However, when 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service.  Hensley, 5 Vet. App. at 160.

There is no evidence that the Veteran has had a hearing loss 
disability as defined under VA law at any time since his 
claim was filed.  The Veteran underwent a VA audiology 
examination in October 2004 in connection with his current 
claim.  Testing revealed pure tone thresholds in the left 
ear, in decibels, were: 5, 5, 10, 25, 30 at 500 1000 2000 
3000 4000 Hz, respectively.  Speech recognition was 96 
percent.  The diagnosis was normal hearing sensitivity 
sloping to a mild induced hearing loss centered at 4000 Hz in 
the left ear.  There are no other clinical findings that 
establish a left ear hearing loss disability for VA 
compensation purposes.  

Therefore, a necessary element for establishing service 
connection-evidence of a current disability has not been 
shown.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 
1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (the Gilpin requirement that there be a current 
disability is satisfied when the disability is shown at the 
time of the claim or during the pendency of the claim, even 
though the disability subsequently resolves).  In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  Service connection 
for left ear hearing loss is not warranted.



Shoulder disorder

A January 2000 service treatment record shows that the 
Veteran reported pain on the right side of his neck that 
extended into his right side and shoulder that started after 
his normal physical training routine.  The diagnosis was 
cervical strain.  No follow up is noted.  The April 2004 
service separation examination was negative for any shoulder 
complaints or related objective findings.

The Veteran was afforded a VA joints examination in September 
2004.  He reported that he has bilateral shoulder pain if he 
over-exerts his shoulders, but he currently did not have any 
problems.  Physical examination of the bilateral shoulders 
was negative.  There was no tenderness or swelling, and range 
of motion was normal.  The diagnosis was arthralgia of the 
shoulders.  There was no evidence of any significant 
degenerative joint disease and therefore X-rays were not 
clinically indicated.

Turning to the merits of the claim, the Veteran has not been 
shown to have a current disability manifested by arthralgia 
in the bilateral shoulders.  As indicated, the service 
records show only one complaint of right shoulder pain in 
January 2000 and this was related to what appears to be an 
acute cervical strain.  No further complaint was noted for 
the remaining 4 years of service, or at separation.  

The post-service record is completely negative for shoulder 
complaints or any clinical evidence of a chronic disorder 
referable to the shoulders, other than the diagnosis of 
arthralgia provided at the September 2004 VA examination.  In 
this regard, it is noted that, "arthralgia" is defined as 
pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 
(1993) (citing, Dorland's Illustrated Medical Dictionary 147 
(27th ed. 1988)).  Significantly, arthralgia (pain) alone, 
without a diagnosed or underlying malady or condition, is not 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds, 259 F.3d 
1356 (Fed. Cir. 2001).

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Consequently, service connection for a 
bilateral shoulder disorder is denied because the medical 
evidence fails to establish the Veteran has a current 
shoulder disorder for which service connection may be 
granted.  The weight of the evidence is against a grant of 
service connection.  As such, the benefit of the doubt rule 
is not for application and the claim is denied.  See 38 
U.S.C.A. § 5107(b).

ORDER

Service connection for a left ear hearing loss disability is 
denied.

Service connection for arthralgia of the shoulders is denied.


REMAND

The Veteran contends he is entitled to service connection for 
arthralgia of the ankles.  

He was afforded a VA joints examination in September 2004, 
during which time he reported that he currently had pain in 
his ankles.  The diagnosis was ankle arthralgia.  X-rays were 
not indicated.  In an October 2008 private X-ray report, the 
Veteran's ankles were noted to have bilateral plantar 
spurring and a bony prominence on the dorsal aspect of the 
talus.  It is unclear whether these current findings have any 
clinical relevance to the Veteran's complaints of ankle 
arthralgia.  A VA examination would be most helpful in this 
determination.

The Veteran also contends he is entitled to service 
connection for a stomach disorder.

A September 2004 VA examination report shows the Veteran 
reported intermittent upper abdominal pain that began about 
the year 2000 while stationed in Central America.  He denied 
current problems.  The diagnosis was upper abdominal cramps 
intermittent, unknown cause, possibly a form of irritable 
bowel syndrome, but without symptoms or signs of an 
inflammatory bowel disease.  

The RO denied both claims in March 2005 on the basis that 
there were no current stomach or ankle disabilities.  The 
Board notes however, that since the last VA examination, 
private medical records show diagnoses of a small hiatal 
hernia, gastroesophageal reflux disease, erosive gastritis, 
and minimal diverticulitis.  The October 2008 X-rays shows 
bilateral plantar spurring and a bony prominence on the 
dorsal aspect of the talus in the ankle.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Board finds that additional VA examinations and opinions 
would be helpful in determining the significance of the 
recent ankle X-rays to the claim of ankle arthralgia; and to 
determine the relationship if any, between the in-service 
gastrointestinal complaints and diagnoses and the present 
diagnoses.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examinations and of the possible adverse 
consequences, to include denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by physicians with the 
necessary expertise to render medical 
opinions in this case.  The claims folder 
including a copy of this remand must be 
made available to, and be reviewed by, the 
examiners.  The examiners should state in 
the examination report or in an addendum 
that such review was accomplished.  

2. After a review of the claims folder, 
and a physical examination of the Veteran, 
the examiners should each provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that:

a) the Veteran's claimed symptoms of ankle 
arthralgia with X-ray evidence of spurring 
and a bony prominence are indicative of a 
chronic bilateral ankle disability.  If 
so, the examiner should opine whether it 
is at least as likely as not (a 50 percent 
or better probability) that such a 
disability had its onset in, or is 
otherwise related to the Veteran's active 
duty.

b) any of the Veteran's current 
gastrointestinal or stomach conditions 
(i.e. small hiatal hernia, 
gastroesophageal reflux disease, erosive 
gastritis, and minimal diverticulitis) are 
etiologically related to his active duty 
service, or any gastrointestinal disease 
noted therein.

The rationale for any opinions must be 
provided, including an accurate 
consideration of the Veteran's history of 
treatment during and after active duty 
service.

3.  If any of the claims remain denied, 
the AOJ should issue another supplemental 
statement of the case on all issues 
remaining on appeal before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


